Exhibit 10.9


 
THREE RIVERS PROVIDER NETWORK
AGREEMENT WITH


______________________________




This Agreement is made this 23rd day of October 2008, by and between Three
Rivers Provider Network, Inc., a Nevada Corporation (“TRPN”) and Fort Bend SA
Services a Provider Group of health care services.  TRPN contracts with
hospitals, physicians, ancillaries and entities hereinafter referred to as
“Provider” rendering medical and health care services at pre-determined rates as
follow.


1.  Clients.  Covered Services. Contract Rates: TRPN contracts with insurance
companies, third party administrators, health plans, individuals and entities
hereinafter referred to as “Clients” that directly or indirectly access TRPN
contracted providers for covered services.  Covered Services shall include all
services that are medically necessary including health, workers’ compensation,
automobile and general liability.  The rate used in conjunction with this
Agreement will be a * discount off of Provider’s usual charge for covered
services, less any applicable co-payments, co-insurance or deductibles.  Clients
are obligated to make payment directly to provider only at the contracted rate
as payment in full.  Provider shall not balance bill the patient upon receipt of
payment in full at the contracted rate.  TRPN has no responsibility to make
payments on behalf of Clients.  Payments shall be made within thirty (30)
calendar days of receipt of clean claim.  Where a state mandated fee schedule
exists, provider agrees to accept a * discount below the state
schedule.  Payments made and cashed by the provider shall be accepted as payment
in full and fulfillment of all terms of the agreement, providing the total
payment including the member’s portion is not less than the contracted rate.


2.  Licenses, Standards of Care:  Provider agrees to deliver health care
services that meet all legal standards of care complying with applicable
Federal, State and Local laws and maintains the standards of NCQA and/or
JCAHO.  The provider is delegated by TRPN to carry out and/or assign
credentialing responsibilities.  Evidence of such licenses, certificates and
standards shall be made available to TRPN upon request.


3.  Term and Termination:  This Agreement shall continue in effect for a period
of one (1) years with automatic successive one (1) year terms.  This Agreement
may be terminated by either party without cause with a ninety (90) day prior
written notice to the other party at the mailing addresses listed under the
signatures.  This Agreement may be immediately terminated with cause by TRPN
should Provider lose applicable licenses, malpractice coverage, fail to honor
the applicable contracted rates pursuant to this Agreement, or if any
information provided in Attachment A is illegible, incomplete, or invalid.


4.  Dispute Resolution:  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Nevada.  Provider agrees to meet and
confer in good faith to resolve any disputes that may arise under this
Agreement. If a dispute between TRPN and Provider arises out of this Agreement
and is not resolved, either party may submit the dispute to arbitration which
shall be commenced and conducted in accordance with the Rules of Practice and
Procedures of the Judicial Arbitration and Mediation Services, Inc. (“JAMS”) as
in effect at the time (“JAMS Rules”).


5.  Attachment A:  All information provided in Attachment A of this Agreement is
complete and accurate to the best of Provider’s knowledge and Provider shall
immediately notify TRPN of any changes thereto.  Provider agrees to mark “N/A”
next to any blank that is not applicable to Provider’s business.


6.  Faxed Signatures:  The parties agree that facsimile signatures of authorized
representatives of the parties shall legally bind the parties to the terms and
conditions of this Agreement as if the signatures were original and shall be
considered evidence of a fully executed Agreement.





--------------------------------------------------------------------------------


*
Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange Act. 
Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 
 
Page 1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the authorized parties hereto have executed this Agreement
and intend to be bound thereby.
 

PROVIDER GROUP NAME (Please Print):    ATTENTION:LANI HAZELTON     TRPN
CONTRACTING COORDINATOR           THREE RIVERS PROVIDER NETWORK      
Signature:  /s/ Jaime Olmo   Signature:       Title:    COO          
Date:     10/23/08         NAME:  Todd Breeden, C.O.O.     Mailing
Address:  1620 Fifth Avenue Suite 900     San Diego, CA 92101    Phone:  (619)
230-0530     Date: 

 
ATTACHMENT A: PROVIDER INFORMATION
(Please attach a roster of all the provider’s full names, titles, NPI#s, and all
locations under the group’s Tax Id#, use Addendum A)
 
 

Tax ID:  35-2318359 Practice Name: Fort Bend SA Services     National Provider
Identifier (NPI):       126569033 Group / IPA Affiliation:___________
(If there is more than one NPI Number, please attach a listing.)
          Degree:  LSA, CSA,SA-C, CST/CFA, CRNFA, RN, CNOR Office Hours:  8-4:30
Specialty :  Surgical Assisting                       First Assist Primary
Address:  P.O. Box 481   Alief TX 77411       County:  Harris  
Phone:  713-779-9800  Fax:  713-779-9862       Email:  Jaimeolmo@me.com      
Other Practice and/or Billing Address:  Yes □  No □   If “yes”, attach page with
additional information       Hospital Affiliations (list name, date and type):  
    See Attachment.                

 
Provider agrees to mark “N/A” next to any blank that is not applicable to
Provider’s business.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
ADDENDUM A:


MEDICAL STAFF LISTING & FACILITY LOCATIONS


_______________________________

 

i.    The attached roster of providers and or locations will be participating
under this Agreement between Fort Bend SA Services and Three Rivers Provider
Network and shall include Tax Identification Numbers, NPI Numbers, Address(s),
Phone and Fax Numbers.

 
  
 
Page 3

--------------------------------------------------------------------------------

 
 
FORT BEND SA SERVICES
Bayshore Medical Center
4000 Spencer Highway
Pasadena TX 77504
Christus St. Catherine’s
701 South Fry Road
Katy TX 77450
Christus St. John Hospital
18300 St. John Dr.
Nassau Bay, TX 77058
Clear Lake Medical Center
500 Medial Center Blvd.
Webster TX 77598
Cypress Fairbanks Medical Center
10655 Steepletop Drive
Houston, TX 77065
Doctors Surgical Center
8111 Southwest Freeway
Houston TX 77074
East Houston Regional Medical Center
13111 East Freeway
Houston TX 77015
East Side Surgery Center
10918 East Freeway
Houston TX 77029
First Street Hospital
4801 Bissonnet
Bellaire TX 77401
First Surgical Memorial Village
12727 Kimberly Lane #100
Houston TX 77024
First Surgical Partners LLC
411 First Street
Bellaire TX 77401
Foundations Surgery Center
5410 West Loop South
Bellaire TX 77401
Houston NW Medical Center
710 FM 1960 West
Houston, TX 77090
Katy St. Catherine’s Surgery Center
707 South Fry Road #150
Katy TX 77450

 
 
 

--------------------------------------------------------------------------------

 
 
FORT BEND SA SERVICES
Kingwood Medical Center
22999 US Highway 59
Kingwood TX 77339
Memorial Hermann
6411 Fannin
Houston, TX 77030
Memorial Hermann Memorial City
921 Gessner Road
Houston TX 77024
Memorial Hermann Northwest
1635 North Loop West
Houston TX 77008
Memorial Hermann Southeast
11800 Astoria Blvd
Houston TX 77089
Memorial Hermann Southwest
7600 Beechnut
Houston TX 77074
Memorial Hermann Surgery Center Northwest
1634 North Loop West #300
Houston TX 77008
Memorial Hermann Surgery Center Southwest
7789 Southwest Freeway #200
Houston TX 77074
Memorial Hermann The Woodlands
9250 Pinecroft
The Woodlands TX 77380
Methodist Sugar Land
16655 Southwest Freeway
Sugar Land TX 77479
Methodist Willowbrook
18220 Tomball Parkway
Houston TX 77070
North Cypress Medical Center
21214 Northwest Freeway
Cypress TX 77429
Northeast Medical Center
18951 Memorial North
Humble TX 77338
OakBend Medical Center
1705 Jackson Street
Richmond TX 77469
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
FORT BEND SA SERVICES
Palladium Surgery Center
4120 Southwest Freeway #230
Houston TX 77027
Park Plaza Hospital
1313 Hermann Drive
Houston TX 77004
Special Surgery Centre
9180 Katy Freeway Suite 202
Houston TX 77055
Spring Branch Medical Center
8850 Long Point
Houston TX 77055
St. Joseph Medical Center
1401 St. Joseph Parkway
Houston, TX 77002
St. Luke’s Episcopal Hospital Sugar Land
1317 Lake Point Parkway
Sugar Land TX 77478
St. Luke’s Episcopal Hospital
6720 Bertner Street
Houston TX 77030
Sugar Land Surgical Hospital
1211 Highway 6 Suite 70
Sugar Land TX 77478
The Woman’s Hospital
7600 Fannin
Houston TX 77054
West Houston Medical Center
12141 Richmond Avenue
Houston TX 77082
West Houston Surgicare
970 Campbell Road
Houston TX 77080

 
 
 

--------------------------------------------------------------------------------

 
 
Provider List
10/23/2008
 

Code  Name   National Provider Identifier Credentials License Number   Last
Name                     
BA
   ABORDO
 
ABORDO, BELTRAN
 
 
1225155880
LSA
SA00024
 
SA
   ADIL
 
ADIL, SAYED
 
1649397217
LSA
SA00289
HA
   AGUILAR
 
AGUILAR, HUGO
 
1578680153
LSA
SA00283
OA
   AKUPUE
 
AKUPUE, OKECHUKWU
 
1346368917
LSA
SA00307
MA
   AL ALAM
 
AL ALAM, MOHD
 
1487772901
LSA
SA00309
RA
   ARAGON
 
ARAGON, RECTO
 
1427176981
SA-C
A01143
AA
ARREOZOLA
 
ARREOZOLA, ALEJANDRO
 
1649398108
LSA
SA00299
JA
   ASPORT
ASPORT, JORGE
 
1710005053
 
LSA
A03119
MA01
   ATHANS
 
ATHANS, MARK
 
1093833576
LSA
SA00029
IA
   AYUB
 
AYUB, ILIA
 
1568580058
CSA
CSA04209
 
QB
   BABURI
 
BABURI, QASIM
 
1043338445
LSA
SA00160
VB01
   BARCES
 
BARCES, VICENTE
 
1932227287
LSA
SA00161
VB
   BATTAD`
 
BATTAD, VENERANDO
 
1003934357
LSA
SA00290
CB
   BENITEZ
 
BENITEZ, CARLOS
 
1700904067
LSA
SA00163
WB
   BERRY
 
BERRY, WILLIAM
 
1851589386
CST/CFA
109540



 
1

--------------------------------------------------------------------------------

 


Provider List
10/23/2008
 

Code  Name   National Provider Identifier Credentials License Number   Last Name
                 
DGB
   BESSON
 
BESSON, DORKA G
 
1750501565
LSA
SA00291
AC
   CALLEGARI
 
CALLEGARI, ANDRES
 
1275651226
LSA
SA00108
JC01
   CANSECO
 
CANSECO, JOSE
 
1700904737
LSA
SA00110
JC002
CARRION
 
CARRION, JOSE
 
1629196704
SA-C
06114
LC
   CERDAN
 
CERDAN, LAURO
 
1922126002
 
CSA
 
BC   CHAMBERLAIN
 
CHAMBERLAIN, BLAND
 
1891813804
LSA
SA00237
JC
   CHAPA
 
CHAPA, JOSE
 
1467570374
LSA
SA00255
MC
   CHAUDHRY
CHAUDHRY, MUBASHIR
 
1427176379
LSA
SA00277
MC01
   COLELLO
 
COLELLO, MARY
 
1386829521
SA-C
07272
VC
   CRUZ
CRUZ, VIRGINIA
 
1053439885
CSA
A05223
AD
   DARWISHS-SALAMA
 
DARWISHS-SALAMA,
ALFREDO
 
1699893354
LSA
SA0315
ND
   DAVIS
 
DAVIS, NORMAN
 
1164553772
CSA
ABSA 001163
BE
   EATON
 
EATON, BRENT
 
1699894378
CRNFA
061022
ZE
ELGAMAL
 
ELGAMAL, ZAK
 
1194786046
LSA
SA00011
MF
FARAG
 
FARAG, MAURICE
1548389216
LSA
SA00038

 
 
2

--------------------------------------------------------------------------------

 
 
Provider List
10/23/2008
 

Code Name National Provider Identifier Credentials License Number   Last Name  
                 
DF
   FLORES
 
FLORES, DAVID
 
 
1407975162
LSA
SA00069
LF
   FLORES
 
FLORES, LETICIA
 
1053502385
CNOR
CNOR030775
RF
   FOGLE
FOGLE, ROSA
 
1245359611
LSA
SA00170
AG
   GARCIA
GARCIA, ABEL
 
1013193721
LSA
SA00073
CG
   GARCIA-MAYORCA
GARCIA-MAYORCA, CARLOS
 
1265551949
LSA
SA0313
EG
   GLORIA
 
GLORIA, EDUARDO
 
1982723672
LSA
SA00270
FG
GONZALEZ
GONZALEZ, FLOR
 
1043339732
CSA
A06115
DG
   GRIFFITH
GRIFFITH, DAWN
 
1558548578
SA-C
07336
LH
   HERNANDEZ
 
HERNANDEZ, LUIS
 
1184800898
CSA
SA2582
AH
   HOWARD
 
HOWARD, ARTHUR
 
1013997261
CSA
CSA2667
SK
   KHAN
KHAN, SOSUN
 
1881713584
LSA
SA00272
ML
LEON
LEON, MARITZA
 
1831319524
SA-C
A03118
JL
   LORES
 
LORES, JULIO
 
1972622595
CSA
A05224
JM0-1
   MACHADO
 
MACHADO, JANETSY
 
1851579551
CSA
CSA3044
RM
   MACHADO
MACHADO, RAUL
 
1710006333
LSA
SA00129

 
 
3

--------------------------------------------------------------------------------

 

 
Provider List
10/23/2008
 

Code Name National Provider Identifier Credentials License Number   Last Name  
               
SM
   MAMLOUK
 
MAMLOUK, SAMUEL
 
1194844712
LSA
SA00263
OM
   MARTINEZ
 
MARTINEZ, OMAR
 
1164616298
LSA
SA00286
MM
   MAYOR
 
MAYOR, MASOUDA
 
1225158918
LSA
SA00296
FM
   MEDINA
 
MEDINA, FELIPE
 
1306965025
SAC
03132
JM
   MORIN
 
MORIN, JOSE
 
1154440983
CSA
A06119
DM
   MURANOVIC
 
MURANOVIC, DUBRAVKA
 
1023137734
LSA
SA00084
NN
   NASSAR
 
NASSAR, NAYEF
 
1467570846
LSA
SA00135
JN
   NESIC
 
NESIC, J-PHILIP
 
1104046895
LSA
SA00312
CN
   NNA-WOSU
 
NNA-WOSU, CHI
 
1629283031
LSA
SA00085
JLO
   OLMO
 
OLMO, JAIME A
 
1619095627
LSA
SA00184
HP
   PANIAGUA
 
PANIAGUA, HENRY
 
1972621993
CSA
A05207
AP
   PARMAR
 
PARMAR, ABRAHAM
 
1487772307
LSA
SA00020
KP01
   PATEL
 
PATEL, KIRAN
 
1538287461
SA-C
A05217
LP01
   PATRONE
 
PATRONE, LOUIS
 
1417075201
LSA
SA00138
LP
   PERALTA
PERALTA, LEOPOLDO
 
1225156029
 
SA-C
A96160

 
 
4

--------------------------------------------------------------------------------

 

 
Provider List
10/23/2008
 

Code Name  National Provider Identifier Credentials License Number   Last Name  
               
FP
   PEREZ
 
PEREZ, FRANCIS
 
1245206481
CSA
CSA2617
KP
   PITA
 
PITA, KLEBER
 
1275651051
LSA
SA00274
CP
   PITTY
 
PITTY, CATALINO
 
1497885560
LSA
SA00279
FR
   RAMIREZ
 
RAMIREZ, FELIX
 
1801092010
LSA
SA00303
HR
   ROA
 
ROA, HERNAN
 
1184742066
LSA
SA00276
SR
   ROBIN
 
ROBIN, SCOTT
 
1437134962
LSA
SA00090
RR
   RODELA
 
RODELA, ROBERT
 
1508063728
CSA
A07252
ER
   RODRIGUEZ
 
RODRIGUEZ, EDUARDO
 
1831218593
 
LSA
SA00091
JR
   RUSSELL
 
RUSSELL, JAMES
 
1801871363
CST/CFA
CST85399
NS
   SANCHEZ
 
SANCHEZ, NORBERTO
 
1790970788
LSA
SA TEMPORARY
MS
   SHOKRALLA
 
SHOKRALLA, MAHER
 
1275652968
LSA
SA00269
JS
   SKORUPPA
 
SKORUPPA, JACOB
 
1215113022
CST/CFA
109194
PS
   SLAVCHEV
 
 
SLAVCHEV, PLAMEN
 
1194844803
LSA
SA00316
AS
   SOLOMAY
 
SOLOMAY, ALAN
 
1982723532
SA-C
A99216
PT01
   TAMARGO
TAMARGO, PEDRO
 
1114199809
SA-C
08120

 
 
5

--------------------------------------------------------------------------------

 
 
Provider List
10/23/2008
 

Code Name National Provider Identifier Credentials License Number   Last Name  
               
PT
   TROMBLEY
TROMBLEY, PATRICIA
 
1023136868
 
LSA
SA00156
IV
   VELEZ-VEGA
 
VELEZ-VEGA, IVELISSE
 
1700090701
LSA
SA00191
RV
   VILLARREAL
 
VILLARREAL, ROSENDO
 
1104930304
 
LSA
SA00249
HW
   WASSEF
 
WASSEF, HALA
 
1255508909
CSA
ABSA 08138
LW
   WU
 
WU, LARRY
 
1881807220
CSA
CSA2958
RZ
   ZAMARRON
 
ZAMARRON, ROGER
 
 
1275651010
LSA
SA00056
BZ
   ZHONG
ZHONG, BING TANG
 
1740308063
LSA
SA00158

 
 
6

--------------------------------------------------------------------------------

 
 
AMENDMENT TO
AGREEMENT


BETWEEN
THREE RIVERS PROVIDER NETWORK
AND


FORT BEND SA SERVICES, INC.




This AMENDMENT to the Agreement between THREE RIVERS PROVIDER NETWORK (“TRPN”)
AND (Tax  Id# 35-2318359), dated 10-23-2008 (“Agreement”), is entered into and
made effective as of   05-07-2010.


FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, and in consideration of the mutual promises and mutual covenants
of the parties, the parties agree that the Agreement is hereby amended as
follows:


1.           This Agreement is being amended due to renegotiations of the
reimbursement rate in Section 1. and will now reflect the following change in
rate:


a) The rate used in conjunction with this Agreement will be * discount off of
Provider’s usual charge for covered services, less any applicable co-payments,
co-insurance or deductibles.


2.           The remaining terms and conditions of the Agreement shall remain in
full force and effect unless so amended pursuant to the terms of the Agreement.


IN WITNESS WHEREOF, the parties have executed this Amendment to the Provider
Service Agreement to be effective as of the Effective Date.
 
 
 

    THREE RIVERS PROVIDER NETWORK             By /s/  Jaime A. Olmo, Jr.   By
/s/   Todd Breeden  Signature   Signature       Name: /s/ Jaime A. Olmo, Jr.    
  Name Todd Breeden       Title:  COO                                  Title  
Chief Operating Officer       Date   5/7/2010                        
Date    5/7/2010                               

 



--------------------------------------------------------------------------------



*
Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange Act. 
Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.


 